Citation Nr: 1707476	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a higher initial rating for bilateral hearing loss, rated as noncompensable prior to July 7, 2015 and 10 percent disabling thereafter.

3.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD) with major depressive disorder and alcohol use disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The July 2010 rating decision denied service connection for a low back disability and an acquired psychiatric disorder, but granted service connection for bilateral hearing loss with an initial noncompensable rating.  The Veteran appealed the denials of service connection and the initial rating assigned for bilateral hearing loss.  These issues were previously before the Board in March 2015, when they were remanded for further development.

In a January 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for bilateral hearing loss to 10 percent, effective July 5, 2015, resulting in a staged initial rating for the disability.  The decision also granted service connection for PTSD with major depressive disorder and alcohol use disorder with an initial 70 percent rating, which resolved the service connection issue with respect to the Veteran's claim for an acquired psychiatric disorder.  In an April 2016 rating decision, the AOJ continued the initial 70 percent rating assigned for PTSD with major depressive disorder and alcohol use disorder after reviewing additional evidence submitted regarding the claim.  The AOJ also denied entitlement to TDIU.  In January 2017, the Veteran filed a notice of disagreement with respect to the April 2016 rating decision regarding the initial rating assigned for his psychiatric disability and the denial of TDIU, which puts these issues in appellate status.  This notice of disagreement has not been addressed by the AOJ through the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be addressed in more detail in REMAND section below.

The Veteran presented testimony at a personal hearing before a Veterans Law Judge (VLJ) in July 2014.  A transcript of the hearing is of record.  The law requires the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In June 2016, the Board sent a letter to the Veteran, which explained the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  The letter indicated the Board would assume the Veteran did not want another hearing if he did not respond within thirty days from the date of the letter.  The Veteran has not requested another hearing.  Thus, the Board will proceed with the matter on appeal.

The issues of higher initial rating for PTSD with major depressive disorder and alcohol use disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was sound as to his lumbar spine upon entry into military service.

2.  VA has not shown by clear and unmistakable evidence that the Veteran's lumbar spine disability both pre-existed military service and was not aggravated during military service.

3.  The evidence does not establish a nexus between the manifestations of a back condition in service and the Veteran's current low back disability.

4.  Arthritis of the thoracolumbar spine did not manifest within one of the Veteran's separation from service.

5.  Audiometric testing conducted prior to July 7, 2015 shows the Veteran did not have an exceptional hearing loss pattern and had Level II hearing in the right ear and Level I hearing in the left ear.

6.  Audiometric testing conducted on July 7, 2015 shows the Veteran has an exceptional hearing loss pattern in the right ear with Level VII hearing in the right ear and Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for a compensable rating prior to July 7, 2015 and in excess of 10 percent thereafter for bilateral hearing loss have not been.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). In the instant case, VA provided adequate notice in letters sent to the Veteran in February 2009 and April 2010.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim with the exception of some private treatment records, which the Veteran has reported are no longer available due to the passage of time.  VA also attempted to obtain records related to the Veteran's claim for disability benefits with the Social Security Administration (SSA), but was informed all records related to the Veteran's claim with that agency have been destroyed.  Nevertheless, the record includes all pertinent VA and service treatment records, which provide a sufficient basis to fairly adjudicate the Veteran's claims.

VA provided examinations for the Veteran's service connection claim for a low back disability in June 2009 and July 2015 and obtained an expert opinion from the Veterans Health Administration (VHA) in September 2016.  When viewed together, the examination reports and VHA opinion are adequate to make a fully informed decision with regard to the Veteran's service connection claim for a low back disability because the examiners and the author of the VHA opinion all considered an accurate factual history of the claimed disability and provided sufficient rationale to support the specific opinions they were asked to provide.  VA provided audiological examinations in June 2010 and July 2015.  There is nothing that suggests these examinations were inadequate for rating purposes as the examiners provided specific findings regarding the applicable rating criteria after an examination and review of the claims file.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In March 2015, the Board remanded the claims adjudicated by this decision to the AOJ for further development.  The Board directed the AOJ to obtain outstanding VA treatment records, as well as any records that may be available from SSA.  The outstanding VA treatment records were associated with the claims file in July and August 2015, but, as previously noted, the SSA record are unavailable because they were destroyed.  The Board also directed the AOJ to schedule the Veteran for new back and audiological examinations.  These examinations were provided in July 2015.  As previously noted, the examination reports are deemed adequate as they are responsive to the requests outlined in the Board's remand directives.  Thus, the AOJ has completed all the development requested by the Board with respect to the claims adjudicated by this decision.

As there is no indication that any additional notice or assistance could aid in substantiating these claims, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection - Low Back Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for a low back disability.  VA examination reports and treatment records show the Veteran has been diagnosed as having degenerative arthritis of the thoracolumbar spine with degenerative disc disease at the T-11 through S-1 vertebrae, as well as osteophytosis.  Thus, the current disability requirement for his service connection claim has been established.  The only issues that remain are the in-service incurrence or aggravation and nexus requirements.

In this case, there is evidence a low back disability may have pre-existed service.  On a January 1969 report of medical history prepared at the time of his entry into active service, the Veteran reported a prior back strain that "still hurt[] occasionally."  Yet, the examining physician noted clinical evaluation and x-rays revealed the Veteran's thoracolumbar spine was normal, and this finding was recorded on the report of medical examination at entry into active service.

The Board notes the Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA regulations provide that only conditions recorded on examination reports, as opposed to reports of medical history prepared by a recruit, are to be considered as noted at the time on entry.  See 38 C.F.R. § 3.304 (b); see also Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (explaining the presumption of soundness attaches when a condition is not recorded on an examination report).  Here, the Veteran's January 1969 entrance examination report does not reflect a back condition as being clinically noted; therefore, the presumption of soundness on entry to service attaches.

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The Board finds that as there is no medical evidence of a pre-existing lumbar spine condition and as there is evidence of complaints of back pain in service, VA has not shown by clear and unmistakable evidence that the Veteran's lumbar spine both pre-existed service and was not aggravated during service.  Accordingly, the presumption of soundness has not been rebutted and the claim is one for direct service connection rather than aggravation of a pre-existing disability.

Here, the evidence does not establish that it is at least as likely as not that there is a nexus between the manifestations of back condition in service and the current low back disability, diagnosed as degenerative arthritis of the thoracolumbar spine, degenerative disc disease at the T-11 through S-1 vertebrae, and osteophytosis.  VA examiners in June 2009 and July 2015 both concluded the Veteran's current low back disability is more likely the result of years of working in the logging industry.  Although the July 2015 examiner was ultimately asked to provide an aggravation opinion, she opined that she was in full agreement with the conclusion reached by the prior examiner in June 2009 regarding the nexus to service.  The July 2015 also added obesity is a factor that could have played a role in the development of the current disability.  

The opinions of the June 2009 and July 2015 were confirmed by an expert opinion provided in September 2016 by a VHA neurosurgeon, J.A.W., M.D.  The Board notes the September 2016 VHA opinion was specifically requested to address the Veteran's claim after the application of the presumption of soundness.  J.A.W., M.D., considered an accurate factual history of the Veteran's claim, to include the Veteran's lay reports.  He also concluded the Veteran's current low back disability is less likely than not etiologically related to the manifestations of a back condition in service.  J.A.W., M.D., explained the isolated treatment records regarding the back in April 1969 do not support a finding of a back injury that would result in a lifelong spine problem, especially in light of the lack of further medical complaints about the back in service.  J.A.W., M.D., contrasted this absence of medical documentation regarding the back with the numerous instance entries in service treatment records regarding the Veteran's mental health.  J.A.W., M.D., further concluded the evidence does not support a finding that the Veteran was injured during a spinal tap procedure in service.  J.A.W., M.D., explained his clinical experience and medical literature does not suggest a disability such as the Veteran's could result from this type of procedure.  J.A.W., M.D., further explained degenerative spine disease is common entity that takes years to develop, which is what most likely occurred in the Veteran's case.

In sum, the preponderance of evidence is against a finding of nexus between the manifestations of back condition in service and the current low back disability.  While the Veteran and other lay witnesses are competent to report observable symptoms such as pain, they cannot address more complex medical issues such as causation or etiology for medical conditions such as degenerative changes of the spine, which require medical training and imaging studies to diagnose.  Thus, the benefit-of-doubt doctrine is not for application with respect to the nexus requirement of the Veteran's service connection claim for a low back disability.  See Gilbert, 1 Vet. App. at 53-56.

In so much as the Veteran's low back disability constitutes a chronic disease within the meaning of 38 C.F.R. § 3.309, the Board finds the presumptive provisions of 38 C.F.R. § 3.307(a)(3) relating to chronic diseases are not for application because the evidence does not establish arthritis manifest within one year of the Veteran's separation from service.  The first evidence confirming degenerative changes of the spine is found in VA treatment records from the 1990s, more than twenty years after the Veteran's separation from service.  If a chronic disease is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran and other lay witnesses reported continual symptoms of back pain since service, the Board finds such testimony as to continuity of symptomatology is outweighed by the probative value of the June 2009, July 2015, and September 2016 VA opinions all of which suggests the degenerative changes of the Veteran's spine are more likely the result of his post-service work in the logging profession and other factors such as obesity.

Ultimately, the preponderance of evidence is against a finding the Veteran's current low back disability is the result of an in-service injury or disease.  Thus, the benefit-of-the-doubt doctrine does not apply, and service connection for a low back disability must be denied.

III.  Higher Initial Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to the VA rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examination reports, however, are required to include full descriptions of the functional effects caused by a hearing disability.  Martinak, 21 Vet. App. at 455.

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.

The Veteran was initially provided an audiological examination in June 2010.  The examiner noted Veteran's reports of social communication difficulties with his family and friends.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
65
90
90
Left Ear
20
50
65
60

The average pure tone threshold for the right ear was 66.25 decibels.  The average pure tone threshold for the left ear was 48.75 decibels.  Maryland CNC speech recognition scores were 96 percent for the right ear and 98 percent for the left ear.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.

These results equate to the assignment of Level II hearing loss for the right ear and Level I hearing loss for the left ear upon application of Table III, which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

The Veteran was provided a second audiological examination in July 2015 after he reported increased hearing difficulties.  The July 2015 examiner again noted Veteran's difficulty communicating in social situations.  The results of audiometric testing in decibels were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
75
95
100
Left Ear
30
65
80
75

The average pure tone threshold for the right ear was 75 decibels.  The average pure tone threshold for the left ear was 62.5 decibels.  Maryland CNC speech recognition scores were 94 percent for the right ear and 96 percent for the left ear.  The Board notes these results show an exceptional hearing loss pattern as defined in 38 C.F.R. § 4.86 for the right ear because the Veteran's puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000Hz.  Thus, the Board must use Table VI and VIa to assess the right ear hearing impairment and use whichever table results in a higher roman numeral.  The Board notes Table VIa is not for application for the left ear because each ear is evaluated separately.  See 38 C.F.R. § 4.86.

Using Table VI, the Veteran's right and left ear hearing loss both equate to Level II hearing loss.  Under Table VIa, the Veteran's right ear hearing loss equates to Level VI hearing loss.  As such, Table VIa will be used to evaluate the right ear.  Pursuant to 38 C.F.R. § 4.86(b), this numeral will be elevated to Level VII.  Thus, based on the July 2015 results, the Veteran has Level VII hearing loss for the right ear and Level II hearing loss for the left ear, which corresponds to a 10 percent rating when applied to Table VII.  See 38 C.F.R. § 4.85.

Treatment records document treatment for hearing impairment, to include the use of hearing aids, and note the Veteran's difficulties communicating, but they do not include audiometric testing results.  As such, the most probative evidence of record regarding the initial rating for bilateral hearing loss is the two VA examination reports from the appeal period.  The VA examiners provided descriptions of the functional effects of the Veteran's bilateral hearing loss disability that are at least as thorough as that found adequate in Martinak.  As the first evidence of compensable hearing loss was shown on examination in July 2015, the staged initial rating assigned for bilateral hearing loss is appropriate.  In sum, the preponderance of evidence is against a higher initial rating for bilateral hearing loss, and the benefit of the doubt rule does not apply.  Accordingly, entitlement to higher initial rating for bilateral hearing loss, rated as noncompensable prior to July 15, 2015 and 10 percent disabling thereafter, must be denied.

The Board has also considered whether extraschedular consideration is warranted.  The symptoms associated with the Veteran's service-connected hearing loss (i.e., hearing impairment, difficulty understanding speech, and reliance on hearing aids) are foreseeable consequences of diminished speech reception and pure tone thresholds.  As such, they are contemplated by the rating criteria, which are intended to compensate for the effects of hearing loss in daily life.  See Martinak, supra.  Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's hearing loss, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board finds that it is not necessary to defer extra-schedular consideration for bilateral hearing loss, even though it is remanding the issue of entitlement to TDIU.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met, as the Board finds that the schedular criteria are not inadequate; therefore, an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to higher initial rating for bilateral hearing loss, rated as noncompensable prior to July 15, 2015 and 10 percent disabling thereafter, is denied.


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement regarding the April 2016 rating decision that granted an initial 70 percent rating for PTSD with major depressive disorder and alcohol use disorder and denied entitlement to TDIU.  He has not been issued a statement of the case after the submission of his notice of disagreement.  The Board is required to remand these issues for the issuance of a statement of the case.  See Manlincon, supra; 38 C.F.R. § 19.9 (c).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding the issues of an initial rating in excess of 70 percent rating for PTSD with major depressive disorder and alcohol use disorder and entitlement to TDIU.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


